Case: 1:18-cv-06133 Document #: 300-2 Filed: 10/31/19 Page 1 of 7 PageID #:3662




                       Exhibit B
     Case: 1:18-cv-06133 Document #: 300-2 Filed: 10/31/19 Page 2 of 7 PageID #:3663




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LIION, LLC,                                           )
An Illinois Limited Liability Company,                )
                                                      )
         Plaintiff,                                   )
                                                      )      Case No. 18-cv-6133
v.                                                    )      District Judge Ronald A. Guzman
                                                      )      Magistrate Judge Young B. Kim
VERTIV GROUP CORPORATION,                             )
VERTIV CORPORATION, f/k/a Liebert                     )
Corporation, EECO, INC., and EMERSON                  )
ELECTRIC CO.                                          )
                                                      )
         Defendants,                                  )

                       PLAINTIFF’S RULE 26(A)(1) DISCLOSURES

         NOW COMES Plaintiff, LIION, LLC, by and through its attorney James Karamanis of

Barney & Karamanis, LLP, and for his Initial Disclosures pursuant to Rule 26(a)(1) of the

Federal Rules of Civil Procedure, Plaintiff states as follows:

        1.      The name and, if known, the address and telephone number of each individual
likely to have discoverable information—along with the subjects of that information—that the
disclosing party may use to support its claims or defenses, unless the use would be solely for
impeachment;

       DISCLOSURE: Plaintiff believes the following persons to have knowledge and/or
discoverable information, which may be used to support its claims.

1)       Gary Gray
         c/o Barney & Karamanis, LLP
         180 N. Stetson Ave. Ste 3050
         Chicago, Illinois 60601

        Gary Gray is likely to have knowledge concerning the matters alleged in the Complaint
including, but not limited to his work with Emerson Electric Co. and Vertiv Group, the nature of
the relationship between the parties, the trade secrets at issue, the technology of LiiON, LLC,
and any and all facts and circumstances surrounding the business relationships and interactions
between the parties.
     Case: 1:18-cv-06133 Document #: 300-2 Filed: 10/31/19 Page 3 of 7 PageID #:3664




2)       Thomas Lynn
         c/o Barney & Karamanis, LLP
         180 N. Stetson Ave. Ste 3050
         Chicago, Illinois 60601

        Thomas Lynn is likely to have knowledge concerning the matters alleged in the
Complaint including, but not limited to his work with Emerson Electric Co. and Vertiv Group,
the nature of the relationship between the parties, the trade secrets at issue, the technology of
LiiON, LLC, and any and all facts and circumstances surrounding the business relationships and
interactions between the parties.


3)       Jerry Hoffman
         c/o Barney & Karamanis, LLP
         180 N. Stetson Ave. Ste 3050
         Chicago, Illinois 60601

        Jerry Hoffman is likely to have knowledge concerning the matters alleged in the
Complaint including, but not limited to his work with LiiON, LLC, the nature of the relationship
between the parties, and any and all facts and circumstances surrounding the business
relationships and interactions between the parties.


4)       John Geraghty
         Address Unknown

        John Geraghty is likely to have knowledge concerning the matters alleged in the
Complaint including, but not limited to his work with Emerson, his work with Vertiv, the nature
of the relationship between the parties, and circumstances surrounding the business relationships
between the parties.

5)       Kyle Keeper
         Address Unknown

        Kyle Keeper is likely to have knowledge concerning the matters alleged in the Complaint
including, but not limited to his work with Emerson, his work with Vertiv, the nature of the
relationship between the parties, and circumstances surrounding the business relationships
between the parties.


6)       Rick Caudill
         Address Unknown

       Rick Caudill is likely to have knowledge concerning the matters alleged in the Complaint
including, but not limited to his work with Emerson, his work with Vertiv, the nature of the
     Case: 1:18-cv-06133 Document #: 300-2 Filed: 10/31/19 Page 4 of 7 PageID #:3665




relationship between the parties, and circumstances surrounding the business relationships
between the parties.

7)       Peter Panfil
         Address Unknown

        Peter Panfil is likely to have knowledge concerning the matters alleged in the Complaint
including, but not limited to his work with Emerson, his work with Vertiv, the nature of the
relationship between the parties, and circumstances surrounding the business relationships
between the parties.

8)       Bill Campbell
         Address Unknown

        Bill Campbell is likely to have knowledge concerning the matters alleged in the
Complaint including, but not limited to his work with Emerson, his work with Vertiv, the nature
of the relationship between the parties, and circumstances surrounding the business relationships
between the parties.

9)       Eddie Deveau
         Address Unknown

        Eddie Deveau is likely to have knowledge concerning the matters alleged in the
Complaint including, but not limited to his work with Alber, his work with Vertiv, the nature of
the relationship between the parties, and circumstances surrounding the business relationships
between the parties.

10)      David Weymans
         Address Unknown

        David Weymans is likely to have knowledge concerning the matters alleged in the
Complaint including, but not limited to his work with Alber, his work with Vertiv, the nature of
the relationship between the parties, and circumstances surrounding the business relationships
between the parties.


11)      Chas Taylor
         Address Unknown

       Chas Taylor is likely to have knowledge concerning the matters alleged in the Complaint
including, but not limited to his work with Valence Corporation, his interactions with LiiON,
LLC, his interactions with Vertiv, the nature of the relationship between the parties, and
circumstances surrounding the business relationships between the parties and Valence.
  Case: 1:18-cv-06133 Document #: 300-2 Filed: 10/31/19 Page 5 of 7 PageID #:3666




12)    Donald Lenz VALENCE
       Address Unknown

       Donald Lenz is likely to have knowledge concerning the matters alleged in the Complaint
including, but not limited to his work with Valence Corporation, his interactions with LiiON,
LLC, his interactions with Vertiv, the nature of the relationship between the parties, and
circumstances surrounding the business relationships between the parties and Valence.

13)    Paul Ryan
       Address Unknown

        Paul Ryan is likely to have knowledge concerning the matters alleged in the Complaint
including, but not limited to his work with Emerson, his work with Vertiv, the nature of the
relationship between the parties, and circumstances surrounding the business relationships
between the parties.

14)    David Sonner
       Address Unknown

        David Sonner is likely to have knowledge concerning the matters alleged in the
Complaint including, but not limited to his work with Emerson, his work with Vertiv, the nature
of the relationship between the parties, and circumstances surrounding the business relationships
between the parties.

15)    Josh Scott
       Address Unknown

        Josh Scott is likely to have knowledge concerning the matters alleged in the Complaint
including, but not limited to his work with Emerson, his work with Vertiv, the nature of the
relationship between the parties, and circumstances surrounding the business relationships
between the parties.

16)    John Polenz
       Address Unknown

        John Polenz is likely to have knowledge concerning the matters alleged in the Complaint
including, but not limited to his work with Emerson, his work with Vertiv, the nature of the
relationship between the parties, and circumstances surrounding the business relationships
between the parties.

17)    Larry Brazis
       Address Unknown

       Larry Brazis is likely to have knowledge concerning the matters alleged in the Complaint
including, but not limited to his work with Emerson, his work with Vertiv, the nature of the
  Case: 1:18-cv-06133 Document #: 300-2 Filed: 10/31/19 Page 6 of 7 PageID #:3667




relationship between the parties, and circumstances surrounding the business relationships
between the parties.

18)    Shukri Mire
       Address Unknown

        Shukri Mire is likely to have knowledge concerning the matters alleged in the Complaint
including, but not limited to his work with Emerson, his work with Vertiv, the nature of the
relationship between the parties, and circumstances surrounding the business relationships
between the parties.

19)    Tom Pfendler
       Address Unknown

        Tom Pfendler is likely to have knowledge concerning the matters alleged in the
Complaint including, but not limited to his work with Emerson, his work with Vertiv, the nature
of the relationship between the parties, and circumstances surrounding the business relationships
between the parties.

        2.      A copy—or a description by category and location—of all documents,
electronically stored information, and tangible things that the disclosing party has in its
possession, custody, or control and may use to support its claims or defenses, unless the use
would be solely for impeachment;

        DISCLOSURE: Attached please find a portion of the relevant documents currently in
counsel’s possession. The remaining relevant documents are either retained by counsel for
Plaintiff or housed and stored within the office of LiiON, LLC at 120 Prairie Lake Rd Ste A,
East Dundee, IL 60118, and will be produced as necessary and upon requests once a protective
order has been entered by the Court. Plaintiff reserves the right to supplement these disclosures
if and when additional documents become available.

        3.     A computation of each category of damages claimed by the disclosing party—
who must also make available for inspection and copying as under Rule 34 the documents or
other evidentiary material, unless privileged or protected from disclosure, on which each
computation is based, including materials bearing on the nature and extent of injuries suffered;
and

        DISCLOSURE: The damages in this case will be calculated from the sales and profits
of Defendants as a result of their breaches and misappropriations. Damages will be further
calculated based on all applicable laws governing statutory multipliers on damages once the
exact amounts of those damages are determined. Moreover, Plaintiff reserves the right to amend
and/or supplement these disclosures as discovery progresses and additional documents are shared
between the parties.
  Case: 1:18-cv-06133 Document #: 300-2 Filed: 10/31/19 Page 7 of 7 PageID #:3668




        4.      For inspection and copying as under Rule 34, any insurance agreement under
which an insurance business may be liable to satisfy all or part of a possible judgment in the
action or to indemnify or reimburse for payments made to satisfy the judgment.

       DISCLOSURE: Not Applicable.



                                                     Respectfully submitted,

                                                     LIION, LLC

                                                     By: /s/ James A. Karamanis
                                                            One of its Attorneys

James A. Karamanis (ARDC #6203479)
Barney & Karamanis, LLP
Two Prudential Plaza
180 N. Stetson, Ste 3050
Chicago, Illinois 60601
Tel.: 312/553-5300
james@bkchicagolaw.com
